—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Collins, J.), dated May 22, 1992, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, with costs, and the defendants’ motion is denied.
Based upon the affirmation of Dr. Leo Parnés, the plaintiff has raised a triable issue of fact with regard to her claim that she sustained "serious injury” (see, Harrel v Miles, 198 AD2d 400; Serio v Radin, 168 AD2d 612). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.